*906¶24 (dissenting) — The majority holds a Department of Licensing (DOL) record certifying Kyle Kronich’s driver’s license was suspended is not testimonial evidence and, therefore, admitting the record did not violate Kronich’s right to confrontation. I disagree. This record was prepared solely for use at Kronich’s criminal trial and falls squarely within the United States Supreme Court’s definition of testimonial evidence. Admitting this record violated Kronich’s Sixth Amendment rights.
Sanders, J.
¶25 The Sixth Amendment prohibits the State from admitting testimonial evidence unless the defendant has a chance to confront the witness. U.S. Const, amend VI; Crawford v. Washington, 541 U.S. 36, 68-69, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004). While the United States Supreme Court has not given a comprehensive definition of testimonial evidence, it has said, “ ‘statements that were made under circumstances which would lead an objective witness reasonably to believe that the statement would be available for use at a later trial’ ” are testimonial. Id. at 52 (quoting Amicus Curiae Br. of Nat’l Ass’n of Crim. Def. Lawyers at 3). That is precisely what is before us: DOL prepared a statement saying Kronich’s driver’s license was suspended as of November 15, 2000. Any objective person would reasonably conclude this record would be used at Kronich’s trial. Indeed, it was created solely for use at his criminal trial. As Chief Justice Alexander says in his concurrence in State v. Kirkpatrick, “formal statements that are intended to be used to establish a fact at trial are testimonial. They are essentially ‘a weaker substitute for live testimony at trial.” State v. Kirkpatrick, 160 Wn.2d 873, 890, 161 P.3d 990 (2007) (Alexander, C.J., concurring) (citations omitted) (internal quotation marks omitted) (quoting Davis v. Washington, 547 U.S. 813, 828, 126 S. Ct. 2266, 165 L. Ed. 2d 224 (2006)).8 Here DOL generated this *907record specifically to prove an element of the State’s case against Kronich. Nothing could be more testimonial.
¶26 The majority points to a number of federal circuits that have held public records are not testimonial evidence. Majority at 902 (citing Kirkpatrick, 160 Wn.2d at 883 nn.12, 13). But those cases dealt with public records that were similar to routine business records. See, e.g., United States v. Feliz, 467 F.3d 227, 234 (2d Cir. 2006) (“ ‘[t]he essence of the business record exception contemplated in Crawford is that such records or statements are not testimonial in nature because they are prepared in the ordinary course of regularly conducted business and are “by their nature” not prepared for litigation’ ” (alteration in original) (quoting People v. Durio, 7 Misc. 3d 729, 794 N.Y.S.2d 863, 867 (2005) (quoting Crawford, 541 U.S. at 56))); United States v. Lopez-Moreno, 420 F.3d 420, 437 (5th Cir. 2005).
¶27 Business records are routinely kept and generally used only by the business or organization itself, with no suggestion they could someday be useful to a criminal trial. Courts must differentiate between a record that is kept in the ordinary course of business as opposed to a statement that is prepared for trial, which is testimonial. See United States v. Mills, 446 F. Supp. 2d 1115, 1136 (C.D. Cal. 2006) (holding a statement within a presentence report is testimonial if it “was made by a person who would reasonably believe his statement would be available for use at a later trial..., notwithstanding the fact that the report itself was not prepared in anticipation for trial”); People v. Hernandez, 7 Misc. 3d 568, 794 N.Y.S.2d 788, 789 (2005) (holding a police fingerprint report is inadmissible testimonial hearsay because testimonial evidence “include[s] the ‘[involvement of government officers in the production of testimony with an eye toward trial’ ” (second alteration in original) (quoting Crawford, 541 U.S. at 56 n.7)). Rather, the certificate in question here was more akin to an affidavit, where someone from DOL certified a specific fact. See Crawford, *908541 U.S. at 51, 52 (defining testimonial evidence as including “ ‘extrajudicial statements . . . contained in formalized testimonial materials, such as affidavits, depositions, prior testimony, or confessions’ ” (alteration in original) (quoting White v. Illinois, 502 U.S. 346, 365, 112 S. Ct. 736, 116 L. Ed. 2d 848 (1992) (Thomas, J., concurring in part))).
¶28 The majority recognizes in Kirkpatrick these records are prepared for trial but relies on the truthfulness of the underlying statements. Kirkpatrick, 160 Wn.2d at 885 (“In contrast, the public record here, at least the certification, was literally prepared for purposes of litigation and was intended to be relied upon by the State.”). Specifically, the majority says courts have “ ‘long recognized the inherent reliability and admissibility of driving records from DOL.’ ” Majority at 903 (quoting Kirkpatrick, 160 Wn.2d at 886).9 But reliability is irrelevant to a confrontation clause analysis; this harkens back to the former Roberts10 standard, overruled by the Supreme Court:
The legacy of Roberts in other courts vindicates the Framers’ wisdom in rejecting a general reliability exception. The framework is so unpredictable that it fails to provide meaningful protection from even core confrontation violations.
Reliability is an amorphous, if not entirely subjective, concept. There are countless factors bearing on whether a statement is reliable .... Whether a statement is deemed reliable depends heavily on which factors the judge considers and how much weight he accords each of them. . . .
The unpardonable vice of the Roberts test, however, is not its unpredictability, but its demonstrated capacity to admit core *909testimonial statements that the confrontation clause plainly meant to exclude.
Crawford, 541 U.S. at 62-63. In part, the Court discounted reliability because of an inherent suspicion of government officials:
We have no doubt that the courts below were acting in utmost good faith when they found reliability. The Framers, however, would not have been content to indulge this assumption. They knew that judges, like other government officers, could not always be trusted to safeguard the rights of the people; the likes of the dread Lord Jeffreys were not yet too distant a memory. They were loath to leave too much discretion in judicial hands. By replacing categorical constitutional guarantees with open-ended balancing tests, we do violence to their design. Vague standards are manipulable, and, while that might be a small concern in run-of-the-mill assault prosecutions like this one, the Framers had an eye toward politically charged cases like Raleigh’s — great state trials where the impartiality of even those at the highest levels of the judiciary might not be so clear. It is difficult to imagine Roberts’ providing any meaningful protection in those circumstances.
Id. at 67-68 (citations omitted). While such ignominious motives are unlikely to corrupt the average DOL representative, it is nonetheless possible. And the only way to ferret out those rare instances is to protect a defendant’s constitutional right to confront anyone providing testimonial evidence against him.
¶29 Mischievousness aside, few are as assured of DOL’s infallibility as the majority claims. Majority at 903. Mistakes happen — often. Government agencies are not immune from human error, and DOL is certainly no exception. Requiring the DOL representative to testify similarly advances the truth-seeking process here as it does in Kirkpatrick. See Kirkpatrick, 160 Wn.2d at 891 (Alexander, C.J., concurring). Only by cross-examining the DOL representative can Kronich inquire as to the extensiveness of the search and the possibility of error.
*910¶30 Admission of the record violates the confrontation clause.
¶311 dissent.

 State v. Kirkpatrick, No. 77719-5, and State v. Kronich, No. 78428-1, were heard as companion cases. In his concurrence to Kirkpatrick, Chief Justice Alexander distinguishes Kronich’s case from Kirkpatrick’s based upon the fact that in Kirkpatrick, DOL certified the nonexistence of a public record. Kirkpatrick, 160 Wn.2d at 891 (Alexander, C.J., concurring). But a court’s only inquiry is whether the records *907were prepared with an eye toward trial. It is immaterial whether the statement certifies the existence or nonexistence of a public record.


 In Kirkpatrick, the majority conducts a more “in-depth analysis” to say the record addresses “ ‘a class of documents that were not prepared for litigation.’ ” Kirkpatrick, 160 Wn.2d at 885 (quoting United States v. Cervantes-Flores, 421 F.3d 825, 833 (9th Cir. 2005), cert. denied, 547 U.S. 1114 (2006)). Looking at the nature of the underlying analysis is improper as we are concerned only with the statement DOL prepared specifically for trial.


 In Ohio v Roberts, 448 U.S. 56, 66, 100 S. Ct. 2531, 65 L. Ed. 2d 597 (1980), overruled by Crawford, 541 U.S. 36, the Court held a defendant’s right to confront a witness against him was not violated if the hearsay testimony bore “adequate indicia of reliability.”